      Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 1 of 32


                                                                                         ^12018
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICl OF FLORIDA
                                    TALLAHASSEE DIVISION


 DONNY PHILLIPS,                                           Case No. 4:18-cv-i39-M

           Plaintiff.

 V.


 JULIE JONES,etal..
           Defendants.


                             DECLARATION OF JAMES HENDEE

STATE OF FLORIDA
COUNTY OF WASHINGTON

I, JAMES HENDEE,being ofcompetent mind to make this declaration and having personal
knowledge of the matters stated therein, declares pui'suant to 28 USC 1746:

      1. I have witnessed that Sgt. Ciiitchfield forced Donny Phillips to set on his bunk and pee
         and mess himself without being permitted to go to the bathroom.

      2. I have witnessed Lt. Bellamy, Sgt! Lewis, arid Sgf. Crutchfield making threats toward
         Phillips to stay on his bunk for one hour even if he had to piss on himself, which he did
         on a daily basis.

      3. In the early morning hours I got up and went to the bathroom and saw Phillips in pain,
         changing his very bloody diapers.

      4. I have seen Phillips with no toilet paper or wipes, having to clean himself with his
         washcloth after having defecated.

      5. r ve pushed Phillips to Canteen so that he would not have to pay someone to push him
         because he had no wheel chair aide.

      6. I've seen many occasions when Phillips missed eating chow because he had no wheel
         chair aide to push him.

      7. I have seen Phillips going through it with another inmate because he smelled of"mess"
         because he was forced to sit in wet, messy diapers while other inmates were allowed
         access to the bathroom during count.

      8. I have witnessed Sgt. Crutchfield taking Phillips' bath towel, knowing that he had to sit
         for over an hour in urine-soaked diapers and needed to get into ihe ADA shower and
         rinse off.
 Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 2 of 32




9. Phillips had been given a broken-down wheel chair that was too small for him.

10.1 have seen Phillips sweating in over 100 degree heat Avith his leg swollen up so big that I
   told him he needed to go to medical.

11. On the same day Sgt. Crutchfield took Phillips bath towel, his medical wipes also turned
    up missing and they refused to give Phillips a roll of toilet paper.

12,1 was present when Sgt. Crutchfield called Lt, Bellamy and Sgt. Lewis and the three of
   them stated they did not care about Phillips ADA doctor-prescribed bathroom pass and
   told Phillips to stay on his bunk for one hour even if he had to piss himself.

13.1 have been threatened by Sgt. Crutchfield stating to me that I do not want to bump heads
   with her when she ordered me not to push Phillips' wheel chair.

14.1 have seen blisters on the back of Phillips right leg that are so bad that we had to talk him
   into going to medical to have it looked at.

15.1 have seen Sgt. Lewis as he tries to retaliate towards Phillips because Phillips writes
   grievances on him.


Further affiant sayeth naught.

Submitted as dated below,

Pursuant to §92.525, Florida Statutes, and 28 U.S.C.§ 1746,1 hereby declare under penalty
ofperjury thatI have read theforegoing documentjSkd that thefactjs stated in it are true.


                                                      mS HENDEE                          DATE
      Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 3 of 32




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                   TALLAHASSEE DIVISION


 DONNY PHILLIPS,                                         Case No.4:I8-cv-139-MW/CAS

          Plaintiff,
 V.


 JULIE JONES,etal.,
          Defendants.


                           DECLARATION OF KENNETH LOVITT

STATE OF FLORIDA
COUNTY OF FRANKLIN


I, Kenneth Levitt, being ofcompetent mind to make this declaration and having personal
knowledge of the matters stated therein, declares pursuant to 28 USC § 1746:

1. On many occasions I have seen prison officials lock the shower privacy curtain up in a mop
closet to block inmate Donny Phillips' access to the shower to clean himself up.

2.1 am witness to the pain that Phillips has been forced,to go through from long periods of the
time being refused the opportunity to be able to clean hfniseff up properly.

3.1 have witnessed the bleeding, open wounds that Phillips has been forced to endure from
officials' actions. I at one time had to ask inmate Donny Phillips if he was ok because ofso much
blood in the depends that he was wearing.

4.1 have witnessed Officer Franklin punch holes in his bag of adult diapers at least three times.

5.1 observed things when I pushed Donny in his wheel chair. Before I started doing that, he had
no one to push him and I have seen him miss lunch and dinner because he was too tired.

6. Medical would always see him last so there would be no one to push him.

7.1 have seen him in the bathroom changing his diapers and 1 have seen the sores and blood.

8. Sometimes officers would not let me push Donny. They'd try to make things hard for him.

9.1 have seen staff threaten to take his wheel chair away several times.

      Further affiant sayeth naught.

      Submitted as dated below,
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 4 of 32




Pursuant to§92.525, Florida Statutes, and 28 U.S.C.§1746,1hereby declare under penalty
ofperjury thatIhave read theforegoing document and that thefacts stated in it are true.



                                          KENNETH LOVITT                        DATE
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 5 of 32
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 6 of 32
      Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 7 of 32



                                                                         RECEPTION AND MEOiuAL CENPEfi
                          IN THE UNITED STATES DISTRICT COURHYE:
                         FOR THE NORTHERN DISTRICT OF FLORI|3(4tE iNll IA13:
                                  TALLAHASSEE DIVISION

 DONNY PHILLIPS,                                         Case No. 4:18-cv-139-MW/CAS

         Plaintiff,
 V.


 JULIE JONES,et al..

         Defendants.


                      DECLARATION OF RICHARD ALFRED TASKER

STATE OF FLORIDA
COUNTY OF UNION


I, Richard Alfred Tasker, being of competent mind to make this declaration and having personal
knowledge ofthe matters stated therein, declares pursuant to 28 USC 1746:

1. That I am in bunk A-1151-S right next door to bunk A-1152-S Bunk to i.e. Donny R. Phillips
"0-739552...


2. That Donny moved in next to me about in late August

3. That in that time I've seen Sgt. Crutchfield yell at him for utilizing the bathroom during count
and thus voiding his valid medical pass for bathroom usage at any time it's necessary

4. I've seen Donny while getting ready, in the bathroom for a shower to clean defecation and
urine off of himself in which was there due to Sgt. Crutchfield order to remain upon his bunk
until count is cleared


5. I've also seen all the sores all around his pelvic region which to me looked extremely
uncomfortable and very irritating for him to endure at hll

6. To me it looks like this Sgt. Crutchfield does not care if you have to endure pain and suffering,
just as long as she (Sgt. Crutchfield) is satisfied

7. Now I know it must be extremely painful for this man to have to defecate and urinate on
himself and to have to just sit there during sometimes two hour counts in his defecation and
urine. That is totally irresponsible for someone over another human being to even be able to do.
You hear about any of those nurses who are doing it and getting jail time, but not Sgt.
Crutchfield at all                          -


8. Also I've seen this man next door to me in some very serious pain, and I do know pain, and he
was hurting from his swollen sores, etc., leg, and other things...
 Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 8 of 32




Further affiant sayeth naught.

Submitted as dated below,

Pursuant to §92.525, Florida Statutes, and 28 U.S.C.§1746,1 hereby declare under penalty
ofperjury that I have read theforegoing document and that thefacts stated in it are true.

                                                                                   /MiB
                                           RICHARD M.FRED TASKER                  DAT!
  Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 9 of 32




 DeO-f .                      K Cool^
                 ndra t                               rA^                    ,
       Oy-tyl   h oose^      S \ /AJiik /Ylr- Ch^.^f^ PJj/(f>/^i5
■X      l^dtS rC/OCnVh ^arc&s^<^- j Q-nJ                                 f
  J? U—I'^^j'lf-LbM Is \^,<^ A^j/^                  Oc?/?/7^     fO


                          r noddiod C^&rj^C/^O ^ i /^AS~
             -fLcd^ J^ Oi/y)           ^0 D ^
  So&COLUSQy X £K/>^^         ^     K^UlP ^qSq H&
  _5't3L'fe(^        Oo/}r\j^          J^A.ud M\j'((^ /S- <^
       Jl(X.Xl y^l/O i              hr^/^ScJ            Do/'./'y^___
                          Q^nd h&            Aoi hiPL(^ Q\,Ai
                  ^cdficr ^ko AMko(xj //^6' ' JTo 'fc*^
          ' '^ ) A Tf AO                           Og^pHn H'i^t^
       h^AJ OiaJ                   OtPi^r (l^AAS ^:^re/i p^o^&
\-^^U JoA^t rjeeJ ^0                    fi/Shtr^.iKn& XrlcJ _
      -h -^Akpy..
           i.i/\   kks ^^^sl^cr.^coAn
                 _ /-;       ^ V I I I y /"' I - VP^4A
                                                   i ' i—*
      _2r ^,'//  T& ffJl^ep iSiKOUA^ lOC'-\^S>l>6^^ (cy^,
 -^eJy O'^A Aonf-o^of^/yio       (7^6'A§'T-^Plo7,
-4-                   /y)p.'I 0ipA57^^O (j yM/Y                              fee   U\
         Am l/itf /■ E' tiv A -P               i     /3 a Ji O/-^
      0^>/? /I ^ Py (\ipl^ hois /}dP-
 -he&A
 -f^CyUCX P&vtj'i/Pi
          A O 1^ C// i-' i" a.J)(^ij]P
                            ljA,0i J(^
  -'tr5'<3(Tp                 YX ■fPc
  Tj^- Q U Xa r l^ C 0.       (/
                                        6
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 10 of 32




       ~ /L1n.~,
  i              cJ f J A - n ~ ~ ~ . k ~ - ~
  \of'~~~~~~~~
  :ka1~~Pd~.
          J ~ . - k ~ ;VJ7 #u- ~IJVPI w.dl ~m In
      /4 /41 ~ 4 ~ ~ N d v ~ A ~
      -~1'/ldJJ   clJ,apd's)   ~ ~ ~~A~ 11.c.aaa
  1
      .,,d ~ ~,~ ~ ..a&//j,, ~/4 k                            /4
  i~         a ~/um k&Jy ~ -4 ~
  \ ..Df).   ~ .k k  ~ .ail~ ~ db till ~
  \ttM'      ~    ~-           J   Awe~ /4 ~            w,i,IJ~
  !~~
  !          A- J ~ ~ ~ ~ A , r A , ~
  1~,117~dJ                    ~~,dJ//1-d~~
  I~~                    .a#'..d ~.h-dd4~t?-IU(;a?~~
  :/M  ~~~m,~k t m 4 ) t H ~ ~
      ~ ~IM-1-q/ ~ d.O -Ith ~ tlltl/ a,/u,, tt.;uum
  ~ ~,/4~~-f'dt/4~~
  1~               ao ~?~.
  [          J    tl/m   ~./,~        ~~~_/4~~
   ~~ ~ ~ - ~ & M 4 i ' d ~ ~
  !_.,a,-?o/ ..4 ~ .--k; 4       u1 ,a           k  --4         µ
  !~      ~4     I.) ..5A//1 ~ /ld4/. w4a4/G()/ LJ;s,tp-4,
  a,1/ all,, ~ ~ - " ~ A t/4M ~ fo-;,,~
  f



  ~ 2 . ) ~ ~ . k ~ / 4 4 ~ aq
  ~
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 11 of 32




  I




  ;cJk?J ~@~-k»/4~
  I
                                 ~.,/4,.u, ~.,io~,4
  ~ ~ .for/ CJ/I~ .,b-y--6-JJ'o/ Al; .,krW~- J/4?
  (?Ju-&~ ckd ~ ~ ~ ~//'o/_k_/-,rLd..i~
  I


  ~~ ~ ~ , f & H , .;~ ~ k                             .A~~
  i.-&·fk4/~~~~                       ,::/,,_~_-6.//4~~
  :~     ~d4     ~~ ~ A        dd# ~~ . / ~ -/4, /d,I
 ,~plul,-k.,/4,/ , # ~ ~ ~ I , ~ ~
 ~
 I
     ~(.,,
           fom ./4,,;r.d;,, --4 ~ ~ ~ ~ a1k
 k~~ ?1-kHA a - ? ~ t ( f i - L ~ ~ ~
  1~           .M'l/m//?~~-
         ~ l-k: J                     ~ Y'
  1




                    I      /l,m V ~                 ?Jb7 flUL,~.   ;?t
      /4 ti. ~   ??u,,   t:bN1 h    ~    t!~e, -4 -k ~ A-
  (u4-f -kb~ ~~ J                  t'bdJ d/J~   ~ ~- -,i-kdM       4
  i~,, cuu1 ~k./o/lL//4,_I.~ ~                       ~~dil-
  l ~ -w.J&;~ 4 4.7'/taPJ~ ~.,t,,d. ~
  i~~ J ~ / I A , - ~ .fa,~~ ~~
      le'~~ w                 k/./ul, tJ-t~        ~./fA~zLL
      ~ I J u/d/ ~~ ~ ~ ~~ A
      ~~.?k~. J4~4Ul~~~~~
  :~ atr.r d£Ldr.LA/4 /4 ~ /4/ ~- ~ ~/~ ~
  1~~~ w d ~ ~ , W ~ ,,,/~
  l~F~~                       ~-.doe.           14df"u
                                                 _j~
                                                   J,,/~-4M            iJc# ~f</zo
                                                  /];~~,Al JI/Cks
 Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 12 of 32




                                                                                  |p^^.Poioo^
                        0>g^^ VocjZ-.I                                                              ^nwIr?- —
                                                                                               SEP 10

- Z^ic_V—Pw->-LL»-g>-^-'t~"v^                                                              STAFF INITIALS




      .•rw            CocAf-j,

                        uxTi*;>uj. \
                -■wC^Wo lA                   ^           C^o<Lr"'-v>^o                 rNs^e

 i*^u=?>;>ea.air-^ .'S^rrv-t^
 .^U^er^s-'/vteA                       C^Vs^LiaLCv Wusi                ,p^--'yr>C-^_ <kj£^irHv«*C
  c^                         fvs rv ^ VrfV^A-'eo.e^ JWT-c<^!n(;?ce<i Vo. V:>e. Ci^educfcL
  ^_5>..Lm-^- _?^SU«J2. OXj(j-r-|^"AtJ^          ■ArO XVx4P-tr---*-k..v^^L?Cci. r^£T
     JDS^tiaJ-^dU^. Wjx                              'Z.clXo'^e- .K=^S.SvJ^r^
      U^fv


                                                        .\pv£. -In^ -V>fv4=_r4o-_'^A.cLirve.j^i^

  j«okN£rt>T^jC^(f>teci=^-^r^ c^ xJ:\CLurv^v^»r>^. Ci^-Vs.w (>^%.-eXQ (Jl)                     fcAcVe,--
                                         CA^ ^Oc:^ .■^_^tiTUIW_.4iDi.kc.T-_ir'.Laso<L..O

  -!=A^^^cric---t-Jee<^'G^   .
                                                                                       rp- Us^
  Jrtvllu ae--^!0                W-wwAo                     W<              ^                  WvJ_€-._
                                        v>^                   ^wv^vflz^
   kS^                                 "kke. ^Sofl-e-a. -Ar> <^^^io^q^-e.p^ADk^W-Li^
  ^pw L^'^%._           rcJr^ .^>0,11^ . ^.'T'\s.Vi         N-              Tl^        W-'-t-Vv_/tS:^.A'3t-
                                        ' f^s. X^f»u/V e^UL-c^U-^ u^r^/su-e(_^ VL^^ 0-vA^
  Acse-^jL-icsee *-N^ - L. i^p^Ceju*<rxc^^            Czx^ _L,^e-rt,e.^_.jJ^Wu,(Ji^_r^a
                       rkW^
                  S X^^C               L-li, Ar^e-'A-T" (V^tHfVfi£,^         -
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 13 of 32
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 14 of 32
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 15 of 32
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 16 of 32




                         DECLARATION OF WILLIAM CARROLL

STATE OF FLORIDA


I, William Carroll being of competent mind to make this declaration and having personal
knowledge of the matters stated therein, declares pursuant to 28 USC 1746:

I. I witness that I was present many times when Donny Phillips came back to the dorm from
picking up his diaper with his supplies damaged with holes stabbed to the package with an ink
pen and that his diapers leaked from may holes and had ink pen parks all over them

2.1 have witnessed Donny Phillips missing chow because he did not have a wheelchair pusher
assigned to him

3.1 have witnessed Phillips bleeding in the bathroom late at night trying to clean himself and in
serious pain from being forced to urinate on himself

4.1 have witnessed Phillips not being able to get to canteen because of officials retaliation
towards him for writing grievances

5.1 have witnessed Phillips sitting in wet diapers because the shower privacy curtain was being
locked up in a mop closet to block his access to properly clean himself and suffering serious
pain from sitting in urine for long periods oftime

6.1 have witnessed Phillips many times having to give his food away in exchange for assistance
in getting to the chow hall because medical and classifications refused to give him a wheelchair
pusher

7. I have seen Phillips in extreme pain in his private area and his ankle swollen to the point that
he had to stop doing therapy because the medical department had denied him access to his
prescribed medical boots for which he had a valid pass

8.1 have knowledge of Phillips having to take a shower and was forced to put the same used
diapers back on with used unsanitary and bloody diapers causing him continued serious pain

9. I have witnessed Phillips in the bathroom of the dorm in pain bleeding from open wounds on
many nights

10.1 have seen Mr. Phillips trying to clean himself at the sink while other inmates were allowed
access to the shower

II. I watched when the Assistant Warden threatened Phillips by way of taking his wheelchair
away just because he was standing up behind the wheelchair trying to get a little therapy at the
time


12.1 have witnessed Mr. Phillips being forced to live in unsanitary conditions with misery that
was obviously due to his wounds
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 17 of 32




13.1 have witnessed Sgt. Knox ordering another inmate to grab Mr. Phillips and push him off the
blacktop into the grass while other inmates were on the blacktop

   Further affiant sayeth naught.

   Submitted as dated below.


   Pursuant to §92.525, Florida Statutes, and 28 U.S.C.§ 1746,1 hereby declare under penalty
   ofperjury that I have read theforegoing document and that thefacts stated in it are true.



                                                  ILLIAM C                              DATE
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 18 of 32




                         DECLARATION OF OSCAR HERNANDEZ                            '

STATE OF FLORIDA
COUNTY OF MIAMl-DADF


I, Oscar Hernandez being of competent mind to make this declaration and having personal
knowledge of the matters stated therein, declares pursuant to 28 USC 1746:

1. 1 have slept beside Mr. Phillips in dormitory G-1 -158s and 1 have witnessed the pain and
suffering he has gone through

2. 1 have witnessed Mr. Phillips' continuous bleeding in his diapers that has been on-going
problem for him

3. The pain and frequent swelling that Mr. Phillips suffers in his left ankle, struggling to gel
therapy without medical boots for support

4. 1 have witnessed the damage that is being done to his diaper packages through retaliation

5. Mr. Phillips has also been placed in confinement out of retaliation for writing grievances about
Sgt. Kmox

6. I have also witnessed when 1 get up at night to use the rcstroom, on numerous occasions when
Mr. Phillips was in tears due to the pain from urine burns trying dearly to get the urine off the
open bleeding wounds

7. 1 have witnessed Mr. Phillips trying to buy ointments off the recreational yard to treat his
burning wounds

8. 1 have witnessed Mr. Phillips sometimes heaving to wait for long periods just to get a shower
and having to put on urine-soaked bloody diapers after a shower because his supplies were made
unsanitary by nurse Franklin stabbing holes in his diapers

    Further affiant sayeth naught.

    Submitted as dated below.



   Pursuant to § 92.525, Florida Statutes, and 28 U.S.C. 1746.1 hcrchy/declarc lutd-er-fu^uilty
   ofperjury that I have read the foregoing documepi^d that thefaets/tated in itVire tru

                                                                                               y^a4-/^
                                                 J>8tAR HERNANDEZ                              DATE
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 19 of 32


                                                                                 ProvidedjTo/^          C.
                                                                                 On.
                         DECLARATION OF CRAIG McCAMMON                                •Idling, by
                                                                                 For mz             uTc

STATE OF FLORIDA
COUNTY OF ORANGE COUNTY


I, Craig McCammon being of competent mind to make tliis declaration and having personal
knowledge of the matters stated therein, declares pursuant to 28 USC 1746:

1. i was present on 9-2-16 during count time after the officer came through and counted.

2. Phillips tried to go to the restroom and was stopped by Officer Perkins.

3. Phillips explained his situation to Officer Perkins and Officer Gregory denied Phillips because
he did not possess a bathroom pass, even after Phillips explained to the officer tliat he was at this
time urinating and messing on himself, still denied.

4. Phillips was ordered to go back to his bunk and he did as he was ordered and Phillips then
continued to sit in wet depends for around 45 minutes.

5. Then Phillips had to get officer Perkins to allow him access to the shower.

6. After Officer Gregory left to go to the chow hall.

7. Officer Perkins did allow Phillips 5 minutes to shower.

8. 1 have witnessed on numerous occasions when Phillips had blood in the depends that he
di.sposcd of in the trash can.

9. 1 witness to Phillips having to struggle to call-outs- because was refused a D.R. for not
attending the ADA meetings when Warden Payne was a witness that Phillips did attend the ADA
meeting on 10-18-16, Phillips received a D.R. on 10-19-16 which later was dropped.

10. 1 witnessed Phillips turning in sharp plastic pieces, a 9 inch long piece of very sharp plastic.

11. Phillips turned it over to Sgt. Williams on 9-18-16 around 12:11AM at night.

12. I know that ADA Ms. Cort made the statement that it would be a long time before Phillips
would receive a new wheelchair.


13. I am a witness to how bad was Phillips supply depends when he received the supplies stacked
by ADA Ms. Cort as well as other nurses, sometimes as many as 74 stabbed holes stabbed
through a factory, packaged, sanitary, and when stabbed this leaving them unsanitary as an act of
retaliation towards Phillips.

14. 1 witness many times Phillips had a call-out to medical where he was last and had to miss
eating chow.
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 20 of 32




15.1 am a witness to the fact that on many occasions I have seen Phillips buying ointments off
the compound for urine bums because ADA Ms. Cort blocked his access to the doctor.

16.1 am a witness to the fact that on 10-18-16 around 9:00AM, during the ADA meeting
assistant warden Mills addressed the issue ofPhillip's broken down wheelchair and stated that
Phillips would receive a new wheelchair within 1 week.

17. Phillips received his new wheelchair on 12-16-16 over 2 months later.

   Further affiant sayeth naught.

   Submitted as dated below,

   Pursuant to §92.525, Florida Statutes, and 28 U.S.C.§ 1746,1 hereby declare under-penalty
   ofperjury that I have read the foregoing document and that thefacts stated in it are true.



                                                CRAbS McCAMMON                           DATE
      Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 21 of 32




                          DECLARATION OF VICTOR BRYANT

STATE OF FLORIDA
COUNTY OF SUWANNEE


I, Victor Bryant, being of competent mind to make this declaration and having personal
knowledge ofthe matters stated therein, declares pursuant to 28 USC § 1746:

1. I have witnessed blood in Mr. Phillips diaper's on many occasions.

2. I have witnessed Mr. Phillips having to wear urine soaked diapers during the Thanksgiving

   Day weekend.

3. Many times, I witnessed Mr. Phillips in the bathroom late at night trying to clean himself up I

  serious pain from open bleeding wounds.

4. I have witnessed Mr. Phillips right leg very swollen and very red late at night with him in

  serious pain.

5. I've pushed Mr. Phillips to call-outs because he did not have a wheel chair pusher, as he

   would pay other inmates to help him just to even go to chow.

6. I've witnessed officers when Mr. Phillips would try to go to wound care as they told him to

  get his ass back to his dorm.

7. I've witnessed the canteen man at RMC taken from Mr. Phillips because he was in a wheel

  chair and not allowing Phillips to receive the items that were never given to him.

8. I witnessed on the 12-12-18 legal call from Mr. Phillips' Attorney when I pushed him and the

  officials made threats oflocking Phillips up.

9. I can witness on 12-21-18 when I pushed Mr. Phillips to his legal call while when doing so,

  Phillips was treated very bad by officials.

10.     On 12-27-181 can witness that Mr. Phillips was in serious pain when I pushed hi to

  receive his supply's.
      Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 22 of 32




11.      I pushed Mr. Phillips to sick call on 12-19-18 around 8:00 AM when he was in tears from

  so much pain to his right leg with the cellulitis.

12.      I was a witness to the laundry Sgt. Thomas took Mr. Phillips extra blanket that Phillips

  used because he did not have a medical pass to prop his right leg up on 12-18-18 around 9:40

  AM.


13.      I witnessed that on 12-16-18 Mr. Phillips put in a sick-call at 1:33 PM because he was in

  so much pain with the cellulitis.

14.      I witnessed that Mr. Phillips did in fact smell like urine on Thanksgiving Day and that I

  helped wash some of his blues where he was out of medical wipes and his pullups.

15.      I witnessed Mr. Phillips spending lots oftime in the bathroom trying to clean himself up.

16.      I've witnessed Mr. Phillips being teased from other inmates because of his disabilities.

17.      I've witnessed Mr. Phillips being refused a proper amount of medical wipes to help keep

  himself sanitary.

18.      I have witnessed Mr. Phillips suffering very serious injuries.

19.      I've seen Mr.Phillips mentally distressed, in serious pain during humiliation.

20.      I've witnessed Mr.Phillips missing eating chow on many days with out the help ofa

  wheel chair pusher.

21.      I've seen officers threaten to lock Phillips up if he's in the bathroom during count time at

  RMC.


22.      I can witness Mr. Phillips living in fear that he will lose his right leg because of not

  receiving the proper treatment because he writes grievances.



      Further affiant sayeth naught.

      Submitted as dated below,
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 23 of 32




Pursuant to§92.525, Florida Statutes, and 28 U.S.C.§1746,1hereby declare under penalty
ofperjury thatIhave read theforegoing document and that thefacts stated in it are true.


                                         iZtZZ^,                                     79
                                          VICTOR BRYANPl'                       DATE
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 24 of 32




                              DECLARATION OF DAVID HITE


STATE OF FLORIDA
COUNTY OF WASHINGTON


I, David Hite being of competent mind to make this declaration and having personal knowledge
of the matters stated therein, declares pursuant to 28 USC 1746:

1 . 1 was present at Franklin C.l. in D-1-142S on 9-2-16 and have witnessed that Phillips had an
emergency and was stopped on the way to the bathroom by Officer's Perkin and Gregory.

2. Phillips told both officers about his emergency, explaining to them that he was at that time
messing and peeing on himself.

3. The officers asked Phillips did he have a bathroom pass, Phillips answered "no".

4. And Officer Gregory ordered Phillips to get his "ass" to his bunk, where Phillips messed on
himself and peed himself and was forced to sit in dirty diapers for around 30 to 40 minutes.

5. 1 have witnessed the pain that Phillips had to go through with sores from the urine bums as
well the bleeding in his diapers.

6. 1 witnessed him buying ointments off the compound from other inmates to put on his urine
burns because ADA Ms. Cort blocked him from seeing the doctor.

7. 1 have witnessed Phillips going through pain in his shoulder and back because ADA Ms. Cort
refused him of having a wheelchair aid for around a year trying to get to his call outs.

8. I have witnessed on 10-19-16 Phillips received a D.R. at the center gate for failed to go to the
ADA meetings.

9. And Warden Payne was a witness that Phillips did in fact attend the ADA meetings.

10. 1 was present on 9-18-16 around 12:15AM when Phillips turned over a sharp piece of broken
plastic about 9 inches long to Sgt. Williams, that had broken off the ann of his wheelchair
because he did not want it to fall in the wrong hands.

1 1. 1 also have knowledge that ADA Ms. Cort made the statement to Phillips that it would be a
long time before he received a new wheelchair.

12. On numerous occasions 1 witnessed to the fact that when Phillips returned to the dorm after
5:00 o'clock PM pill call with his supplies (depends), the package of depends were slabbed
around 84 times that 1 myself counted.

13. While other ADA wheelchair bound inmates supplies were not damaged.

14. These acts of retaliation towards Phillips were done on a regular basis.
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 25 of 32




15.1 am witness to the fact that when Phillips would sometimes have a call-out to go to medical,
would always be held to last just to be told that they did not need to see him, causing him to miss
going to eat chow.

16. This also being done as an act of retaliation.

17.1 can also witness Phillips having to buy ointments offthe compound for the urine bums
many times because ADA Ms. Cort denied him access to the doctor.

18.1 have witnessed that on 10-18-16 at around 9:00AM, during an ADA meeting Warden Mills
address the issue of Phillip's damages wheelchair with ADA Ms. Cort, whom stated that Phillips
would receive a new wheelchair with in 1 week, yet Phillips received his wheelchair over 2
months later on 12-16-16.


19. Around about November 5"^ I was called to medical upon my arrival 1 was informed that I
was there to see ADA Ms. Cort.


       She came to the hallway door, held it open and so that I could enter the hallway, an
       Officer Exsiliss was security in the medical department.

       We did NOT go into an exam room, I was told my new wheelchair was in.

       I asked about gloves. And was told "no".

       When I asked about other issues she stated that until I follow her program she would not
       address my issues.

       "What program?", I asked.

       She told me her catheter program.

       I informed her I do not now or have ever had to use a catheter.

       All this took place in the hallway violating my HIPPA rights.

       At this time I told her,"I'm not Donny".

20.1 was being punished because I was mistaken for Donny Phillips.

21. Confidential health record/ care information intended for addressee only.

22. Unauthorized release or disclose may violate state and federal law.


   Further affiant sayeth naught.
     Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 26 of 32




     Submitted as dated below,

     Pursuant to §92.525. Florida Statutes, and 28 U.S.C. 1746, I hereby declare under penalty
     ofperjury that I have read the foregoing documerOMnd that the facts slated in it are true.


Provlaed 7c:
Bay Correctionai Facility                                                               DAIE



        FEB 0* 201S
                            I ....
           For iV/Jailina
           Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 27 of 32




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF FLORIDA
                                        TALLAHASSEE DIVISION


      DONNY PHILLIPS,                                          Case No.4:18-cv-I39-MW/CAS

               Plaintiff,

      V.


      JULIE JONES, et al.,
               Defendants.



                               DECLARATION OF RICHARD CARRERO


     STATE OF FLORIDA
     COUNTY OF FRANKLIN


     I, Richard Carrero being ofcompetent mind to make this declaration and having personal
     knowledge of the matters stated therein, declares pursuant to 28 USC 1746:

     I. I have witnessed that many times Donny Phillips was discriminated against because of his
     disabilities and by not allowing Phillips to have access to the shower privacy curtain so that he
     could not get into the shower while at the same time other inmates were in the shower at all
     times of the day.

    ^2. I have witnessed Phillips bring to the attention of Sgl. Malphrus's that the shov>(er privacy
^    curtain was broke and there were (sharp) PVC part broken in the bathroom area and needed to be
     taken away before someone got hurt.

     3. 1 have witness that the officers broke the shower privacy curtain while doing a dorm search
     and left the broken PVC part laying dangerously around

           Further affiant sayeth naught.

           Submitted as dated below.

           Pursuant to § 92.525, Florida Statutes, and 28 U.S.C. § 1746, I hereby declare under penalty
           ofperjury that I have read the foregoing document and that thefacts stated in it are true.




                                                       RICHARD Carrero                           date




                                  // /i
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 28 of 32
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 29 of 32




                        DECLARATION OF ANTHONY ANDREWS

STATE OF FLORIDA
COUNTY OF WASHINGTON

I, Anthony Andrews, being of competent mind to make this declaration and having personal
knowledge of the matters stated therein, declares pursuant to 28 USC 1746:

1. I have witnessed inmate Phillips being forced to sit in wet diapers for over 1 hour while other
inmates had access to bathroom

2. I have witnessed Sgt. Bellemy, Sgt. Lewis and Sgt. Crutchfield telling inmate Phillips that he
will stay on his bunk even if he has to piss on himself

3. I have witnessed inmate Phillips in the bathroom around 2:00 AM when I was using the
bathroom. He was in serious pain, burning up with wet diapers but he had no shower pass and he
was trying to clean himself up in the bathroom sink with his washcloth because they refused to
give him sanitary wipes, or even toilet paper.

4. I have witnessed Phillips changing wet, bloody diapers late in the night, trying to clean
himself up.

5. I have witnessed Phillips sitting on his bunk and messing himself and other inmates saying
that he smells of shit

6. I have witnessed Sgt. Crutchfield as she denied Phillips a wheelchair pusher to push him to
his call-out for no apparent reason.

7. I was at Franklin CI with Phillips and can witness the same types of retaliation there as at
Washington C.I. I sometimes pushed Phillips to the canteen and call-outs so that he will not be
forced to pay-out his canteen for a pusher to help him.

8. I have witnessed that even though Phillips finally got a bathroom pass, Sgt. Crutchfield
refused him access to the bathroom, while other inmates were allowed access to the bathroom.

9. I have witnessed Sgt. Cruchfield holding orientation class in the day room to block all inmates
access to the Kiosk program in the same area.

10. On numerous occasions I have seen Phillips bleeding and in serious pain in the bathroom.

11. I’ve witnessed Phillips soaking wet with urine in his wheelchair trying to get into the
bathroom.

12. I have witnessed that Phillips, after sitting in wet diapers for over one hour, was forced to go
to the legal mail line because I had to mail his lawyer his legal mail, all to find out when he had
gotten back to the dorm that Sgt. Crutchfield had taken his bath towel although she knew he
would need to use the shower, and took his medical wipes, and he was not given toilet paper.
    Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 30 of 32




13. I have witnessed that Phillips sometimes had to miss chow un order to stay in the dormitory
and clean himself up to stop the burning.

14. I have seen Phillips using a wheel chair that was too small for him and trying to get another
chair because the wheel was about to fall off the one he had.

15. I can witness that our dorm was about 100 degrees and Phillips would be in pain, sweating
heavily while his leg was extremely swollen.

   Further affiant sayeth naught.

   Submitted as dated below,

   Pursuant to § 92.525, Florida Statutes, and 28 U.S.C. § 1746, I hereby declare under penalty
   of perjury that I have read the foregoing document and that the facts stated in it are true.


                                                 s/ANTHONY ANDREWS                       9/25/2018
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 31 of 32




                DECLARATION OF ROBERT PAUL BROOKOVER

1. My name is ROBERT PAUL BROOKOVER. I am competent to make this declaration
   and have personal knowledge of the matters stated therein, declares pursuant to 28 USC
   1746:

2. I have witnessed Mr. Phillips in the bathroom late at night with no toilet paper, trying to
   clean up with a wash cloth,

3. I can witness Mr. Phillips as he was sweating very bad and trying to prop his very
   swollen leg up

4. I can witness lots of water blisters on Mr. Phillips right leg,

5. I can witness the E-1 dorm officer refusing to allow Phillips a roll of toilet paper

6. I can witness Mr. Phillips in serious pain in the bathroom many times late at night

7. I can witness Mr. Phillips having to pay canteen items to other inmates to push him to
   the canteen window because he was refused a wheelchair aid

8. I can witness medical nurse supply (ADA) – Bridge refusing Mr. Phillips his doctor’s
   prescribed medical wipes when he begged for them because he had been refused toilet
   paper in the dorm (E-1) and was suffering an emergency

9. I can witness Mr. Phillips in tears in the bathroom because officer’s he had (No) shower
   pass and was forced to clean up at the sink

10. I can witness Mr. Phillips having to wear the same used dirty diaper after cleaning up
    because he was out of diapers and the warden had locked down the compound – so Mr.
    Phillips was prolonged access to his medical supplies

11. I can witness Sgt. Lewis making retaliation threats towards Mr. Phillips because Mr.
    Phillips filed a grievance on him

12. I can witness Mr. Phillips being refused to access to the (kiosk) program while the rest of
    the inmates had access to it

13. I can witness Mr. Phillips having to (miss) eating (breakfast) because he had no wheel
    chair pusher

14. I can witness Mr. Phillips (not) being able to be a part of lots of institutional programs
    because he was being retaliated against for his rights grievance procedures

15. I can witness many times in the dorm Mr. Phillips having to pay for toilet paper from
    other inmates

16. I can witness many times when Mr. Phillips struggled to use a non-handicap toilet
    because he did not have access to an ADA toilet.
Case 4:18-cv-00139-AW-MJF Document 150-2 Filed 03/01/19 Page 32 of 32




17. I can witness that Mr. Phillips could not have access to go out to the rec yard for therapy
    because he did not have his doctors prescribed medical boots that were taken from him,

Further affiant sayeth naught.

Submitted as dated below,

Pursuant to § 92.525, Florida Statutes, and 28 U.S.C. § 1746, I hereby declare under penalty
of perjury that I have read the foregoing document and that the facts stated in it are true.

                                             s/ROBERT PAUL BROOKOVER                   9/9/2018
